Citation Nr: 0918960	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-06 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cataracts, claimed 
as secondary to exposure to ionizing radiation. 

2. Entitlement to service connection for a skin disorder to 
include basal cell carcinoma, claimed as secondary to 
exposure to ionizing radiation. 

3. Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 31, 1946, to December 1947. His military decorations 
include the Army of Occupation Medal, Japan. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2007, the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is on file. At the hearing he 
withdrew his appeal for a higher rating for tinnitus. 

A December 2007 Board decision denied service connection for 
a dental condition, claimed as secondary to exposure to 
ionizing radiation, for the purposes of compensation or VA 
outpatient dental treatment. The claims now before the Board 
were remanded for further development. The case has now been 
returned for further appellate consideration. 

In July 2008 the Veteran submitted private clinical records 
reflecting treatment for nonservice-connected back 
disability. It is unclear whether he is attempting to reopen 
a claim for service connection for a back disability, 
previous denied in February 1948. This matter is referred to 
the RO for clarification.  

Also at the November 2007 hearing, the undersigned VLJ 
granted a motion to advance the Veteran's case on the docket. 
The Veteran was notified by letter in November 2007 that for 
good cause shown (i.e., his advanced age), the motion for 
advancement on the docket was granted. 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1. The Veteran had active duty from July 31, 1946, to 
December 1947 and he was awarded the Army of Occupation 
Medal, Japan, but his only inservice exposure to ionizing 
radiation was visiting Nagasaki, Japan, after July 1, 1946, 
as a leisure visit while on leave and not as part of his 
military duties. 

2. The Veteran has had cataract in each eye, which have been 
surgically removed, and has had basal cell skin cancer, both 
of which initially manifested decades after service and any 
inservice ionizing radiation exposure. 

3. There is no competent medical evidence of record which 
demonstrates that any current cataracts or skin disorder, 
including basal cell carcinoma, were caused by inservice 
ionizing radiation exposure or any other incident of service.  

4. VA audiometric testing in January 2006 revealed level V 
hearing acuity in the right ear and level IV hearing acuity 
in the left ear.  

5. VA audiometric testing in March 2008 revealed level I 
hearing acuity in the right ear and level I hearing acuity in 
the left ear.  


CONCLUSIONS OF LAW

1. The Veteran is not a "radiation-exposed veteran."  
38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.309(d) (2008).  



2. Cataracts was not incurred in or aggravated during active 
service and is not a disease presumptively related to 
military service, including inservice ionizing radiation 
exposure.  38 U.S.C.A. §§ 1110, 1112(c), 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.311 (2008).

3. A skin disorder, including basal cell carcinoma, was not 
incurred in or aggravated during active service and is not 
presumptively related to military service, including 
inservice ionizing radiation exposure. 38 U.S.C.A. §§ 1110, 
1112(c), 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008). 

4. The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansfield, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 
F.3d. 1311 (Fed.Cir. 2007).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with 
pre-adjudication VCAA notice by letters, dated in March and 
July 2005.  

The Veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service. The July 2005 letter informed him of what was 
required to substantiate his claims based on inservice 
exposure to ionizing radiation. 

As for the degree of disability assignable and effective date 
of the claims for service connection, to the extent that the 
initial notice did not include information as to the degree 
of disability and the effective dates of the claims (although 
this was provided in a letter dated in January 2007), the 
notice was defective but as the claims of service connection 
are denied, no disability rating and effective date will be 
assigned as a matter of law. Therefore, there can be no 
possibility of any prejudice to the Veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007). 

As noted, in March 2005 the RO provided the Veteran with 
content-complying VCAA notice on the underlying claim of 
service connection for hearing loss.  Where, as here, service 
connection has been granted for hearing loss and an initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled. Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer required in the claim for an 
initial rating greater than 10 percent for bilateral hearing 
loss. Dingess at 19 Vet. App. 473. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran's available service treatment records have been 
obtained. He was afforded the opportunity to testify at a 
personal hearing before the undersigned VLJ. 

The issues now before the Board were remanded in December 
2007 to obtain VA outpatient treatment records, if necessary 
a VA examination to evaluate the service-connected hearing 
loss, and to forward the case to the VA Under Secretary of 
Health for preparation of a dose estimate and, if needed, 
review pursuant to 38 C.F.R. § 3.311(b), (c). 

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998)). 
Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. 
Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)). .  

At the hearing the Veteran suggested that his VA outpatient 
treatments included audiological evaluation in September 
2007. However, the additional VA outpatient treatment records 
obtained show audiological evaluations in May, July, and 
September 2007 for hearing aids but no audiometric testing 
for rating purposes. The remand suggested possible VA 
audiometric testing and this was done in March 2008. 

Also the case was remanded to send the case to Under 
Secretary for Health for a dose estimate, together with 
service personnel records and a summarization of allegations 
of inservice ionizing radiation exposure during a visit to 
Nagasaki, Japan, and then a determination of whether further 
review was warranted under 38 C.F.R. § 3.311(b), (c). 

A February 2009 document from the VA Director of Compensation 
and Pension Service states that the Veteran's claim file was 
referred to that service for an opinion from the Under 
Secretary for Health as to the relationship between exposure 
to ionizing radiation during service and the subsequent 
development of basal cell carcinoma of the skin of the upper 
chest and cataracts. After a review, it was noted that the 
Veteran served from July 31, 1946, to December 22, 1947. He 
was assigned to Kimpo, Korea, and in 1947 he visited Nagasaki 
and Tokyo, Japan. He submitted several photographs of his 
fellow servicemembers taken in Nagasaki. No other evidence 
concerning exposure to ionizing radiation while visiting 
Nagasaki was established. It was noted that the Board remand 
suggested that because the Veteran was in Nagasaki after July 
1, 1946, the provisions of 38 C.F.R. § 3.311(a) did not 
apply. However, in all other cases of ionizing radiation, a 
request including service medical and personnel records 
should be forwarded to the VA Under Secretary for Health for 
preparation of a dose estimate. It was noted that the 
available service treatment records and personnel records did 
not contain DD Form 1141 or any other information concerning 
exposure to ionizing radiation. Citation was made to Wandel 
v. West, 11 Vet. App. 200 (1998) for the holding that absent 
competent evidence that a veteran was exposed to ionizing 
radiation, VA was not required to forward radiation claims 
for consideration by the Under Secretary for Health. 

It was apparently for the reasons stated in the February 2009 
document that no further action was taken to obtain a dose 
estimate or further review of the case under 38 C.F.R. 
§ 3.311. 

Given the reference to Wandel, a comparative analysis must be 
made between the facts in Wandel and the facts in the instant 
case. In Wandel a veteran died of malignant melanoma, a form 
of skin cancer, and it was found that he had participated in 
Operation CROSSROADS.  See 38 U.S.C. § 1112(c) and 38 C.F.R. 
§ 3.309(d)(3). In that case the Defense Nuclear Agency 
reported that the Veteran had received a probable dose of 
zero rem gamma due to the distance of his unit from two 
Operation CROSSROADS atmospheric nuclear detonations and he 
had virtually no potential for exposure to neutron radiation. 

In Wandel the Court held that 38 C.F.R. § 3.311(b)(1) 
"requires the preliminary determination that the 'veteran 
was exposed to ionizing radiation'." In Wandel the Veteran 
had engaged in a "radiation-risk activity" and was thus a 
"radiation-exposed veteran" within the meaning of 38 C.F.R. 
§ 3.309(d). However, a dose assessment determined that he had 
no ionizing radiation exposure (given the distance of his 
military unit from two atmospheric nuclear detonations) and 
while the claim was referred to the Under Secretary for 
Benefits for review "it was not required to do so by statute 
or regulation." 

The holding in Wandel addresses whether a claim should be 
referred to a medical opinion under 38 C.F.R. § 3.311(c). It 
did not specifically address whether a dose estimate should 
be obtained under 38 C.F.R. § 3.311(a). In this regard, 
38 C.F.R. § 3.311(a)(2)(ii) states that:

In all claims based on participation in the 
American occupation of Hiroshima or Nagasaki, 
Japan, prior to July 1, 1946, dose data will be 
requested from the Department of Defense. 

On the other hand, 38 C.F.R. § 3.309(d)(3)(i) states that a 
"radiation-exposed veteran" is one who "participated in a 
radiation-risk activity." A "radiation-risk" activity is 
defined at 38 C.F.R. § 3.309(d)(ii)(B) to include, as 
relevant to this case:

The occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period 
beginning on August 6, 1945, and ending on July 
1, 1946. 

Here, the Veteran did not enter active service until July 31, 
1946, after the "radiation-risk" activity period for those 
who were part of the occupational forces of Nagasaki, Japan. 

This is particularly true in light of the Veteran's testimony 
that he was present at Nagasaki, Japan, for only a few hours 
as part of a sight-seeing or leisure tour and not because of 
his military duties. In this regard, it was held in McGuire 
v. West, 11 Vet. App. 274 (1998) (cited in the December 2007 
Board decision) holding that: 

"a veteran who visited either Hiroshima or 
Nagasaki while on leave from duty not related to 
the occupation of either city did not participate 
in the occupation of those cities as the term 
occupation is defined either by statute or by 
regulation." 

According, because the Veteran could not have been a part of 
the occupational forces at Nagasaki, Japan, on or prior to 
July 1, 1946, and because his visit Nagasaki, Japan, several 
months after July 1946 was a mere leisure visit, he did not 
engage in a "radiation-risk activity" and so was not a 
"radiation-exposed veteran." Thus, there was no requirement 
to obtain a dose estimate or refer the case to the Under 
Secretary for Health for an advisory medical opinion. Also, 
obtaining a dose estimate without referral for an advisory 
medical opinion, when under Wandel obtaining the latter is 
not required, would be fruitless. 

Under 38 U.S.C.A. § 5103A(d), a service connection claimant 
is entitled to a VA examination or opinion when (1) there is 
competent evidence of current disability or recurrent or 
persistent disability symptoms, and (2) evidence establishing 
that an inservice event, injury, or disease occurred or 
showing a chronic disease manifested in an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that disability or recurrent or persistent 
disability symptoms may be associated with service or another 
service-connected disorder, but (4) insufficient competent 
medical evidence to render a decision.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 - 85 (2006); see also Locklear 
v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006) (emphasizing 
that the third prong has a "low threshold").  

The first element requires only (1) an assessment of whether 
there is evidence of a current disability or persistent or 
recurrent symptoms thereof, and (2) an assessment that such 
evidence is competent. McLendon, at 81.  The second element 
is a factual assessment, involving the weighing of facts.  
McLendon, at 82.  As to the third element, evidence 
indicating there may be an association with service or a 
service-connected disorder includes, but is not limited, to 
medical evidence suggesting a nexus, or credible evidence of 
continuity of symptom, e.g., pain or other symptoms capable 
of lay observation. McLendon, at 83. 

Here, the Veteran meets the first element but not the second 
and third elements. As to the second element, the Veteran 
rests his case on inservice ionizing radiation exposure as 
the requisite "inservice event." However, as explained 
above, he can not be presumed to have been exposed to 
inservice ionizing radiation. Nor is there a showing that any 
skin cancer or cataracts manifested within an applicable 
presumptive time period. As to the third element, there is no 
indication, other that his own lay belief, that these 
disabilities are associated with inservice ionizing radiation 
exposure. Indeed, his own testimony indicates that he queried 
physicians as to any possible nexus between his alleged 
inservice ionizing radiation exposure and his subsequent 
development of cataracts and skin cancer but no physician 
offered a positive response. Also, as will be explained 
later, there is no credible lay evidence of continuity of 
symptoms capable of lay observation that any alleged problems 
with his eyes or skin in the immediate postservice years were 
manifestations of his cataracts and basal cell carcinoma 
which were first clinically documented many years after 
service. 

Further, requesting an opinion based on the Veteran's 
uncorroborated self-reported history would inappropriately 
place the examiner in the role of fact-finder. 

Under these circumstances, a medical examination or medical 
opinion is not required for the service connection claims 
under 38 C.F.R. § 3.159(c)(4).   

However, the Veteran was afforded VA examinations to evaluate 
the severity of his service-connected bilateral hearing loss. 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance and substantial compliance with the December 
2007 Board remand. 

Factual Background

Information on file indicates that some of the Veteran's 
service treatment records may have been destroyed by a fire. 
However, the Veteran's service treatment records appear to be 
complete and are negative for cataracts and for skin cancer. 

There are no medical or clinical records pertaining to the 
Veteran's eyes or skin for several decades after service. 

At the November 2007 travel Board hearing the Veteran 
testified that he wore glasses when he entered active service 
but they broke about three months into his service and he 
never had them replaced. During service he was a high-speed 
radio operator. Page 3 of that transcript. After entering 
service he was sent to the Philippines for radio training 
school. He was in the Philippines for three or four months. 
He was then transferred to Tokyo where he had a layover for 
about nine to twelve days and during that time other soldiers 
invited him to see what had happened at Nagasaki. During that 
visit to Nagasaki he took pictures of his service comrades, 
although none of the photographs depict the Veteran. The ride 
to get to Nagasaki had taken between five to eight hours. 
Page 4. The presiding Veterans Law Judge conceded that the 
Veteran had been present at Nagasaki. The Veteran testified 
he then went to serve in Korea and after that he returned to 
the United States. He had not had any problems with his eyes 
during service. Page 5. He did not even wear glasses for a 
long time after service discharge. About six months after he 
got out of service he had problems with his skin, consisting 
of cysts. Eventually, he had had nineteen cysts removed from 
under his ears and around his jaw. No one had related his 
development of cysts to any type of exposure. Page 6. His 
skin problems developed within six months to a year after 
service discharge. As to cataracts, he had difficulty 
pinpointing the time of onset because he had had to start 
using glasses about two years after service and the 
prescriptions for the glasses kept getting stronger over 
time, but he eventually developed cataracts. He had surgery 
to remove the cataracts in his right eye in 2003. Page 7. He 
had had cataract surgery on each eye. Page 8. He believed his 
inservice radiation exposure had something to do with his 
development of cataracts. His treating physicians had asked, 
in relation to his cataracts, if he had ever worked in a 
paint or chemical factory but he had only worked in the 
insurance business. Also, the physician that had removed the 
Veteran's cysts had inquired about what the Veteran had done 
for a living. Page 9. He continued to have cysts which had to 
be excised. Page 10. Due to his skin condition he had to 
avoid sunlight. Page 11. He felt that his skin condition was 
related to radiation exposure because he had not been exposed 
to any toxic substances after military service. Page 12.

As to the Veteran's hearing loss, he testified that he had 
had to turn the volume of the television up much louder and 
he had been given hearing aids. The hearing aids had been 
beneficial. Page 15. His hearing had been evaluated several 
weeks ago and he had been informed that he was doing fine. 
Pages 18 and 19. The Veteran had never been told that any 
disability was related to his inservice radiation exposure, 
including the physician that had treated him for his skin 
condition. Page 19. He was informed by the presiding Veterans 
Law Judge that what was needed was a nexus opinion linking 
the Veteran's claimed conditions to his inservice radiation 
exposure. Pages 20 and 21. Growing up on a farm he had been 
exposed to a lot of sunlight without having any skin 
problems. Page 22. He had not had cataracts or skin problems 
prior to his military service. Page 22. He had suggested to 
his private physician that there was a link between his 
inservice radiation exposure and his skin cancer but the 
private physician had ignored the suggestion. Page 25. He 
began developing cysts when he was between 19 and 21 years of 
age. Page 27. 

The Veteran testified that he had actually been at Nagasaki 
for about three or four hours. Page 28. As to his hearing 
loss, he had difficulty understanding human speech. Page 30. 

Law and Regulations

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected where a person is a 
"radiation-exposed veteran" as statutorily defined.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service-connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is otherwise established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 U.S.C.A. 
§ 1112(c)(4)(A) and 38 C.F.R. § 3.309(d)(3)(i) as either a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean, as relevant in this case, the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946, 38 U.S.C.A. § 1112(c)(4)(B)(ii) and 38 C.F.R. 
§ 3.309(d)(3)(ii)(B). 

Diseases which are presumptively service-connected by statute 
based upon "radiation-exposed veteran" status are: Leukemia 
(other than chronic lymphocytic leukemia); thyroid cancer, 
breast cancer, pharynx cancer, esophageal cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gallbladder cancer, primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), salivary gland 
cancer, urinary tract cancer, bronchiolo-alveolar cancer, 
bone cancer, brain cancer, colon cancer, lung cancer, and 
ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d)(2).  

Under 38 C.F.R. § 3.311, a dose assessment is required where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic diseases" under 38 C.F.R. § 3.311 
are defined as a diseases that may be induced by ionizing 
radiation, and specifically includes, in part, any form of 
cancer or posterior subcapsular cataracts.  

Separately applicable from 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d), is 38 C.F.R. § 3.311 which provides that a 
dose assessment is required where it is established that a 
radiogenic disease first became manifest after service and 
where it was not manifest to a compensable degree within any 
applicable presumptive period specified in either § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.

As pertinent herein, 38 C.F.R. § 3.311(a)(2) provides that 
where necessary pursuant to paragraph (a)(1) of this section, 
dose information will be requested, under 38 C.F.R. 
§ 3.311(a)(2)(ii), in all claims based on participation in 
the American occupation of Hiroshima or Nagasaki, Japan, 
prior to July 1, 1946, dose data will be requested from the 
Department of Defense. 

38 C.F.R. § 3.311(a)(2)(iii) provides that in all other 
claims involving radiation exposure, a request will be made 
for any available records concerning exposure to radiation. 
These records normally include but may not be limited to 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service medical records, and other 
records which may contain information pertaining to the 
Veteran's radiation dose in service. All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies. 

"Radiogenic disease" per 38 C.F.R. § 3.311 is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes a variety of types of cancer.  38 
C.F.R. § 3.311(b)(2)(i)- (xxiv).  Skin cancer and posterior 
subcapsular cataracts are listed as a "radiogenic" 
diseases, at 38 C.F.R. § 3.311(b)(2)(vii) and (xvi). 

38 C.F.R. § 3.311(b)(5)(iii) requires that posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure; and 38 C.F.R. § 3.311(b)(5)(iv) requires that 
other diseases specified in 38 C.F.R. § 3.311(b)(2), e.g., 
skin cancer, must become manifest 5 years or more after 
exposure.  

38 C.F.R. § 3.311(b) provides that as to initial review of 
claims based on ionizing radiation exposure that, under 
§ 3.311(b)(1)(i), (ii), and (iii) that when it is determined 
that a veteran was exposed to ionizing radiation as a result 
of participation in the occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 until July 1946, or other 
activities as claimed, and he subsequently developed a 
radiogenic disease which first became manifest within the 
period specified in paragraph (b)(5) of this section; before 
its adjudication the claim will be referred to the Under 
Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section. If any of the 
foregoing 3 requirements has not been met, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances. 

Lastly, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection is also possible for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). For a veteran who served 90 days or more 
of active service, there is a presumption of service 
connection for cancer, if the disability is manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.


Analysis

Initial Considerations

Where the service treatment records are unavailable, as in 
the case if they were destroyed by a fire in 1973 at the 
National Personnel Records Center, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the Veteran's service treatment records appear 
to be complete. Nevertheless, information on file indicates 
that some of his service treatment records may have been 
destroyed in a fire. On the other hand, he testified that he 
had not developed cataracts or any eye disorder during 
service and had not developed skin cancer during service. 
Thus, he would not have sought or received treatment for 
these disorders during military service. In fact, he 
testified that these had first manifested after military 
service. Consequently, there is no harm to the Veteran if any 
of his service treatment records were destroyed. 

The Veteran received the Army of Occupation Medal, Japan, and 
it is conceded that he was present, for a least a few hours, 
at Nagasaki, Japan. However, based on his testimony and in 
light of the fact that he entered military service on July 
31, 1946, he could not have been present at Nagasaki, Japan, 
during the period from August 6, 1945 through July 1, 1946. 

Thus, the mere award of the Army of Occupation Medal, Japan, 
does not entitle the Veteran to the status of having engaged 
in a radiation-risk activity, as is required to be a 
'radiation-exposed' veteran. 

Cataracts and Skin, Including Basal Cell Carcinoma 

The earliest clinical evidence of cataracts are private 
clinical records dated in 2003, with subsequent records 
showing that the Veteran had lens replacement for the 
cataracts, and the earliest clinical evidence of a chronic 
skin disorder, specifically basal cell carcinoma, are VA 
outpatient treatment records dated in 2005. 

There are no clinical records linking either disability to 
the Veteran's military service, including any inservice 
exposure to ionizing radiation. 

The Board has considered that Veteran's testimony that not 
long after military service his had visual or eye symptoms as 
well as skin symptoms and that he feels that these were the 
earliest manifestations of his claimed disabilities. 

Veteran is competent to describe symptoms pertaining to his 
claimed conditions, but, as noted above, he is not competent 
to relate any current skin cancer or cataracts to service or 
inservice ionizing radiation exposure. Once the Veteran goes 
beyond the description of the symptoms or features of a 
claimed condition to expressing an opinion that involves a 
question of medical diagnosis that is medical in nature and 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim. Competent medical 
evidence means evidence provided by one qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion. See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions, e.g., a form 
of cancer).  

For these reasons, the Board rejects the Veteran's statements 
of having had eye or visual difficulties as well as symptoms 
relative to his skin in the immediate postservice year or 
years as competent evidence sufficient to establish the 
diagnosis and etiology of the cataracts and skin cancer. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions such as a form of cancer).  

There is otherwise no competent evidence linking the 
Veteran's current cataracts or skin disorder, including basal 
cell carcinoma, which are first shown decades after the 
Veteran's military service to his military service and any 
inservice exposure to ionizing radiation. 

Accordingly, service connection for cataracts and for skin 
disorder to include basal cell carcinoma is not warranted. 

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155.  

As this is an initial rating case of bilateral hearing loss, 
following the initial grant of service connection, separate 
ratings for separate periods of time based on facts found may 
be assigned, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Rating Criteria for Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  Under the applicable rating criteria, a 
rating for bilateral lateral hearing loss may range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level in decibels, measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz. 38 C.F.R. § 4.85(a) and (d).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R. 
§ 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  Under 
38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Analysis

On VA audiology evaluation in January 2006, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 35, 50, 70, and 80 decibels, respectively, with an 
average decibel loss rounded to 59.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 25, 55, 
65, and 80 decibels, respectively, with an average decibel 
loss rounded to 56.  Speech recognition or discrimination was 
72 percent in the right ear and 80 in the left ear. 

The findings for the right ear yield a numerical designation 
of V under TABLE VI as the average puretone decibel loss of 
59 is in the range of between 58 and 65 and the speech 
discrimination score of 72 percent is the range of between 68 
and 74 percent. 

The findings for the left ear yield a numerical designation 
of IV under TABLE VI as the average puretone decibel loss of 
56 is in the range of between 50 and 57 and the speech 
discrimination score of 80 percent is the range of between 76 
and 82 percent. 

Entering the numeral designations of V and IV to TABLE VII 
yields a disability rating of 10 percent under Diagnostic 
Code 6100. 

Also, the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 
decibels or more and, so, an exceptional pattern of hearing 
impairment is shown under 38 C.F.R. § 4.86(a). The puretone 
threshold was not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz and, so, the provisions of 
38 C.F.R. § 4.86(b) are not applicable.

VA outpatient treatment records of May, July, and September 
2007 show that the Veteran was evaluated for and issued 
hearing aids. 

On VA audiology evaluation in March 2008, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 15, 30, 60, and 65 decibels, respectively, with an 
average decibel loss rounded to 43.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 15, 35, 
60, and 65 decibels, respectively, with an average decibel 
loss rounded to 44.  Speech recognition or discrimination was 
100 percent in the right ear and 100 in the left ear. 

The findings for the right ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
43 is in the range of between 42 and 49 and the speech 
discrimination score of 100 percent is greater than 98 
percent. 

The findings for the left ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
44 is in the range of between 42 and 49 and the speech 
discrimination score of 100 percent is greater than 98 
percent.

Entering the numeral designations of I and I to TABLE VII 
yields a noncompensable disability rating under Diagnostic 
Code 6100. 

Also, the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more and, so, an exceptional pattern of hearing 
impairment is shown under 38 C.F.R. § 4.86(a).  The puretone 
threshold was not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz and, so, the provisions of 
38 C.F.R. § 4.86(b) are not applicable.

More recently, the Veteran was seen by VA on an outpatient 
basis in March 2008 at which time he had hoped to have his 
hearing aids adjusted to block out background noise. However, 
it was noted that this could not be done.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the 
Court held that relevant to VA audiological examinations, in 
addition to reporting objective audiometric test results, a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in the examination final 
report. 

Here, the January 2006 VA examiner noted that the Veteran's 
situations of greatest difficulty hearing were in groups, 
speech in background noise, soft speech, and speech on 
television and the telephone. He denied ear pathology and 
treatment. On VA examination in March 2008 it was noted that 
the Veteran had a long history of occupational noise exposure 
in an assembly plant. 

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application." 
Martinak, Id.  

While the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, other 
evidence of record, including the Veteran's own testimony, 
adequately addresses this issue. Therefore, no prejudice 
results to the Veteran because the functional impact of his 
hearing loss is adequately addressed by the remainder of the 
record and is sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).

Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance but not from considering whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service for that purpose and must do so if the 
schedular rating criteria are inadequate and the issue is 
either raised by the claimant or reasonably raised by the 
evidence because an extra-schedular rating is a component of 
an increased rating claim. Barringer v. Peake, 22 Vet. 
App. 242, 244 (2008) (citing Thun v. Peake, 22 Vet. App. 111, 
115 - 19 (2008)). The inadequacy of the schedular criteria is 
a threshold determination, without which further 
extraschedular consideration is not required and requires a 
comparison of the level of disability and symptomatology with 
the schedular rating. If the latter reasonably describe the 
disability level and symptomatology, then the disability 
picture is contemplated by the rating schedule and the 
assigned schedular rating is adequate. If not, then it must 
be determined whether the disability picture exhibits other 
related factors, an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards. Thun 
v. Peake, 22 Vet. App. 111, 115 - 19 (2008)) (citing 
VAOPGCPREC 6-96). 

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria.  The Veteran has not been 
hospitalized on account of his hearing loss and it has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  

At the hearing the Veteran testified that his hearing aids 
had been beneficial and that when evaluated several weeks 
earlier he had been informed that he was doing fine. Also, 
there is no evidence marked interference with employment or 
frequent periods of hospitalization. In sum, the Board 
concludes that the schedular rating criteria are adequate in 
this instance and, so, the Board finds no basis to refer this 
case for consideration of an extraschedular rating. 

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  








ORDER

Service connection for cataracts and for a skin disorder, to 
include basal cell carcinoma, claimed as secondary to 
exposure to ionizing radiation is denied. 

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


